Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed September 8, 2022 in reply to the Non-final Office Action mailed June 8, 2022. Claims 2, 6, and 12-14 have been canceled; and no claims have been amended or newly added. Claims 1, 3-5, and 7-11 are under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (U.S. Patent No. 5,062,959), in view of Ruch et al. (J Colloid Interface Sci. 2000; 229: 207-211), and Dharmadhikari et al. (U.S. Patent Application Pub. No. 2004/0048809).
Applicant Claims
Applicant claims a process of obtaining micronized digoxin consisting of “providing” a purified solution of digoxin at a concentration of 50-200 g/L in a 1:1 mixture of e.g. methylene chloride and methanol; further “concentrating” the provided digoxin solution via vacuum at room temperature to obtain a digoxin precipitate; adding methanol in an amount of 1.5 volumes per volume of concentrated digoxin solution; stirring for 3-4 hours; and recovering/drying the precipitate; wherein at least 90% of the obtained micronized digoxin particles are 20-30 µm in size. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Ross et al. disclose a method of preparing a digoxin precipitate comprising “providing” a purified/enriched digoxin solution containing 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of e.g. a chlorinated solvent and alcohol, further concentrating the provided solution e.g. via evaporation, washing with 80 mL of methanol solution, which volume is about 1.5 times that of the volume of the starting concentrated solution, and recovering the isolated digoxin precipitate (presumably in dry form); wherein the chlorinated solvent can be e.g. dichloromethane (i.e. methylene chloride) and the alcohol can be methanol (see e.g. abstract; Col. 1, lines 36-38; Col. 3, lines 40-50; example 1).
Ruch et al. disclose a method of preparing a precipitate of an organic drug (i.e. budesonide, a steroid drug) in micronized form starting from a solution of the drug in e.g. alcohol, comprising adding water and further concentrating the drug solution via vacuum at room temperature to obtain the drug precipitation, stirring, and recovering/drying the precipitate (abstract; pages 207-211). 
Dharmadhikari et al. disclose a cardiotonic composition comprising micronized digoxin; wherein at least 90% of the particles are less than 25 µm, which facilitates optimal digoxin bioavailability and absorption while minimizing side effects.  
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Ross et al. do not explicitly disclose further concentrating the digoxin solution via vacuum at room temperature, the step of stirring for 3-4 hours, and that the particles are 20-30 µm in size. These deficiencies are cured by the teachings of Ruch et al., and Dharmadhikari et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Ross et al., Ruch et al., and Dharmadhikari et al., outlined supra, to devise Applicant’s presently claimed method.  
Ross et al. disclose a method of preparing a digoxin precipitate comprising “providing” a purified/enriched digoxin solution containing 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of e.g. a chlorinated solvent and alcohol, further concentrating the provided solution e.g. via evaporation to form a precipitate, washing with 80 mL of methanol solution, which volume is about 1.5 times that of the volume of the starting concentrated solution, and recovering the isolated digoxin precipitate (presumably in dry form); wherein the chlorinated solvent can be e.g. dichloromethane (i.e. methylene chloride) and the alcohol can be methanol. Since Ruch et al. disclose that precipitation can be achieved by concentrating the drug solution via vacuum at room temperature and stirring to form a drug precipitate in micronized form; and since Dharmadhikari et al. disclose that micronized digoxin wherein at least 90% of the particles are less than 25 µm can be successfully employed to form a cardiotonic composition with optimal digoxin bioavailability and absorption and minimal side effects; one of ordinary skill in the art would thus be motivated to start with a digoxin solution containing e.g. 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of e.g. methylene dichloride and methanol, concentrating the drug solution via vacuum at room temperature and stirring, including the step of washing with 80 mL of methanol solution, which volume is about 1.5 times that of the volume of the starting concentrated solution, to thus produce digoxin microparticles in which 90% are less than 25 µm, with the reasonable expectation that the resulting digoxin microparticles so produced can be successfully employed to form a cardiotonic composition with optimal digoxin bioavailability and absorption and minimal side effects. 
Moreover, Ruch et al. disclose that the resulting particle morphology, size, and crystallinity are sensitive to the characteristics of the stirring. Hence, stirring is a results effective variable that can be optimized to achieve e.g. the desired particle size. Therefore, it would be within the skill of the ordinary mechanic in the art to optimize the length of stirring to achieve the desired particle shape and size, e.g. 3-4 hours.
Claim 1 requires simply “providing” a purified and concentrated solution of digoxin, and then “further concentrating” this “provided” solution. The “provided” solution thus pre-exists in the claimed method, and only requires that the digoxin has a concentration of 50-200 g/L and is in a mixture of methylene chloride and methanol. Therefore, claim 11 is being interpreted as a “product-by-process” claim describing how the pre-existing purified and concentrated solution thus “provided” is made. However, any purified and concentrated solution of digoxin in a mixture consisting of methylene chloride and methanol having a digoxin concentration of 50-200 g/L meets the claim limitation, regardless of how it is thus prepared and provided.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not found persuasive:
i) Applicant contends that “none of the portions of Ross…teach or reasonably suggest a mixture consisting of methylene chloride with methanol”, and, moreover, “Ross discloses maintaining the solvent ratio between methanol and chloroform but nowhere discloses adding methanol to modify the ratio between methanol and methylene chloride in favor of methanol”. 
The Examiner, however, would like to point out the following:
1. Ross has not been cited for anticipating the instantly claimed subject matter under 35 USC 102. Ross need not disclose one specific example or preferred embodiment that explicitly recites each and every aspect of the claimed invention. Rather, Ross is good for all that is expressly discloses and reasonably suggests to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton.
2. Ross first discloses that the prior methods employed for isolation of cardiac glycosides such as digoxin require large amounts of organic solvents, such as e.g. chloroform, dichloromethane, and trichloroethylene (see Col. 1, lines 29-40). Ross then discloses that their isolation method, in contrast, is an improvement over the prior methods because their method requires the use of less amounts of organic solvents (see Col. 1, lines 44-54).  In other words, Ross’s method also makes use of the same organic solvents, e.g. chloroform, dichloromethane, and trichloroethylene, used in the past to isolate cardiac glycosides such as digoxin, but just not as much. 
3. In example 1, Ross discloses the use of a 1:1 methanol/chloroform solvent mix. However, from the list of chlorinated solvents expressly disclosed in Ross, i.e. chloroform, dichloromethane, and trichloroethylene, one of ordinary skill in the art would understand that chloroform and dichloromethane (i.e. methylene chloride) are equivalent chlorinated solvents for use in isolating digoxin. Hence, employing a 1:1 methylene chloride/methanol mix instead of a 1:1 chloroform/methanol mix would be obvious, and Applicant has provided no hard evidence to the contrary.
4. The claimed method merely requires, in step “c”, the step of “adding methanol”. Ross, in example 1, discloses a wash step that involves adding “methanol/chloroform 1:1”. Indeed, methanol is being added by the step of adding “methanol/chloroform 1:1”, and this step is thus sufficient to meet the claim limitation. The claims say nothing at all about adding pure methanol only or “adding methanol to modify the ratio between methanol and methylene chloride in favor of methanol”.
ii) Applicant contends that “Ruch fails to teach or reasonably suggest step (c) adding methanol” and “fails to teach or reasonably suggest a mixture consisting of methylene chloride with methanol” and “fails to teach…a particle size between 20 and 30 micrometers”; moreover, “Ruch nowhere discloses that stirring results in precipitation of particle size between 20 and 30 micrometers for at least 90% of the particles…thus, Ruch also fails to teach or reasonably suggest…the reaction mixture of step b) with the added methanol…is stirred for 3 to 4 hours”. 
The Examiner, however, would like to point out the following:
1. Ruch has not been cited and is not being relied on for disclosing adding methanol, a mixture consisting of methylene chloride and methanol, and a particle size between 20 and 30 microns. Ross, the cited primary reference, discloses a mixture consisting of methylene chloride and methanol, and the step of adding methanol, and Dharmadhikari discloses a particle size between 20 and 30 microns. 
2. Ruch is a secondary reference cited for disclosing that a precipitate of an organic drug (i.e. budesonide, a steroid drug) in micronized form can be made from a solution of the drug in e.g. alcohol, by concentrating the drug solution via vacuum at room temperature to obtain the drug precipitation, stirring, and recovering/drying the precipitate. 
3. Moreover, Ruch further discloses that the resulting particle morphology, size, and crystallinity are sensitive to the characteristics of the stirring. Hence, stirring is a results effective variable that can be optimized to achieve e.g. the desired particle size. Therefore, it would be within the skill of the ordinary mechanic in the art to optimize the length of stirring to achieve the desired particle shape and size, e.g. 3-4 hours. Without a doubt, it would be obvious to stir, and well within the skill of the ordinary mechanic in the art to determine the optimal manner and time for stirring, and Applicant has provided no hard evidence to the contrary.
iii) Applicant contends that “Dharmadhikari relates to…micronized digoxin…and discloses…at least 90% of the particles are less than 25 microns and at least 99% of the particles are less than 50 microns…however, Dharmadhikari nowhere discloses any processes to obtain uniform-size digoxin”. 
The Examiner, however, would like to point out that Dharmadhikari’s disclosure of “at least 90% of the particles are less than 25 microns and at least 99% of the particles are less than 50 microns” is not patentably distinct from the claimed size of “at least 90% of the particles are between 20 and 30 microns”. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617